DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-14, as filed on 03/23/2020, are currently pending and considered below.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. Claims 1-8, drawn to a cable attachment device classified in A63B21/4017.
B. Claims 9-14, drawn to a method of accommodating fundamental movement patterns of a user, classified in A63B23/0405.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired separate statuses in the art in the view of their different classifications as the device of Claims 1-8 pertains to a cable attachment and the method of Claims 9-14 pertains to a method of exercise.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Elizabeth Galletta on May 27th a provisional election was made without traverse to prosecute the invention of A, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210101045 A1 (Stone et al; henceforth Stone).
	Regarding Independent Claim 1, Stone discloses a cable attachment that accommodates fundamental movement patterns of a user (Figure 5 and 6), the cable attachment comprising: 
	a structural connector (connector 550) defining a mounting aperture therein (See Figure 6 wherein connector 550 has a hole in it that the strap 545 passes through); 
	a sleeve (second strap 525) formed by a single section of a material (“made of a flexible material, such as nylon” ¶ 79) wrapped around and fastened to itself (“second closed loop shape of the second strap 525 may be secured by a fastener, such as stitching” ¶ 79) forming a first aperture at a first end and a second aperture at an opposite second end (Figure 6: Annotated; strap 525 makes a cylindrical shape that has a first and second aperture opening at each end of the cylinder at a top and bottom edge of the strap 525); 

    PNG
    media_image1.png
    700
    679
    media_image1.png
    Greyscale

	and a webbing loop (First strap 505) comprising a webbing fabric (“first strap 505 may be made of a flexible material, such as nylon” ¶ 76) having a first surface and a second surface opposite the first surface (see Figure 6 wherein strap 505 has opposite sided faces comprising a first and second surface), the first surface and the second surface extending from a sewn end (“third closed loop shape of the third strap 545 may be secured by a fastener, such as stitching“ ¶ 83; see Figure 6 wherein strap 545 is integral with strap 505 created the sewn end of strap 505) to a sleeve end (see Figure 6 wherein the opposite end of the sewn end of strap 505 is the second strap 525), a proximal tip of the sewn end extending through the mounting aperture in the structural connector and the second surface of the webbing fabric is fixed to itself proximate the aperture for a sewn length extending from the structural connector to the proximal tip (see Figure 6 wherein the sewn end of strap 505 is looped through the connector 550 and stitched to itself for a sewn length to the end of the strap 505), the webbing fabric further comprising a padding (flexible material 560; “flexible material 560 may include a padded material such as neoprene” ¶ 89) fixed to the second surface between the sewn end and the sleeve end and the webbing fabric terminating at a distal tip of the sleeve end (see Figure 6 wherein flexible material 560 is fixed to the second portion of strap 505, ¶ 90, and strap 505 sleeve end terminated at the end of the second strap 525), 
	wherein the distal tip of the webbing fabric is fixed to the second aperture of the sleeve (see Figure 6) and the sleeve surrounds the webbing fabric between the padding and the seam end (In as much as applicant has shown the second strap 525 covers a portion of the strap 505 between the flexible material 560 and the loop 545), 
	and wherein the sleeve is slidingly engaged with the webbing fabric to allow adjustment of a length of the webbing fabric to a desired length to accommodate fundamental movement patterns of the user (see Figure 5 and 6; strap 525 is slidably engaged with the strap 505 to adjust the length of the device for use, see ¶ 87).

	Regarding claim 2, Stone further discloses the cable attachment of claim 1, wherein the sleeve automatically slides along the webbing fabric to a secured length during a securing period (in as much as applicant has shown and as best understood the strap 505 tightens down on a user’s limbs automatically as the user pulls on the strap securing it to the user’s limb) and the user manually slides the sleeve along the webbing fabric to the desired length during a preparation period (see Figures 5 and 6 the user is capable of sliding strap 525 relative to strap 505 to manually adjust the sleeve to the desired length).
	Regarding Claim 3, Stone further discloses the cable attachment of claim 1, wherein friction between the sleeve and the webbing fabric maintains the desired length during an operation period when the user performs the fundamental movement patterns (“For example, the force may adjust the size of the first adjustable opening 535 such that the portion of the first strap 505 defining the first adjustable opening 535 fits securely around an appendage of a user that has been inserted through the first adjustable opening 535.”; ¶ 87; there is sufficient friction between the strap 515 and 525 to secure a user’s appendage within the opening 535).
	Regarding Claim 4, Stone further discloses the cable attachment of claim 2, wherein the desired length is longer than the secured length (the user is capable of deciding to have the desired length be longer than the secured length).
	Regarding Claim 5, Stone further discloses the cable attachment of claim 1, wherein the cable attachment provides a resistance force preventing the fundamental movement patterns of the user and the fundamental movement patterns of the user is at least one of a rotational movement and a lateral movement (“The connector 550 may be used to connect the exercise device 500 to exercise equipment” ¶ 82; in as much as applicant has shown the strap 505 is nylon and would prevent rotational movement or lateral movement and provide a resist force when the strap 505 is taunt and pulled by the user).
	Regarding Claim 6, Stone further discloses the cable attachment of claim 1, wherein the mounting aperture of the structural connector attaches to a fixed structure (“The connector 550 may be used to connect the exercise device 500 to exercise equipment” ¶ 82).
	Regarding Claim 7, Stone further discloses the cable attachment of claim 1, wherein the fundamental movement patterns of the user is movement in more than one plane of motion (“The flexible material may have sufficient strength to withstand a force that is applied while using the exercise device 500 to perform an exercise” ¶ 83; the user is capable of moving their limb in more than one plane of motion).
	Regarding Claim 8, Stone further discloses the cable attachment of claim 1, wherein the fundamental movement patterns of the user is squatting (“The flexible material may have sufficient strength to withstand a force that is applied while using the exercise device 500 to perform an exercise” ¶ 83; the user is capable of performing a squatting exercise).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T MOORE/             Examiner, Art Unit 3784                                                                                                                                                                                           
/GARRETT K ATKINSON/             Primary Examiner, Art Unit 3784